 



Page 1 of 1
Exhibit 10.41
(logo) [w52124w5212400.gif]

     
 
   
 
  UBS Bank USA
 
  C/O UBS Financial Services Inc.
 
  100D Harbor Blvd./7th Floor
 
  [ILLEGIBLE]

March 5, 2008

             
SUCAMPO PHARMACEUTICALS INC.
      Account Number:   5V56045
4520 EAST WEST HIGHWAY
      Approved Facility Amount:   $30,000,000.00
THIRD FLOOR
           
BETHESDAMD 20814-3319
           

We are pleased to inform you that your application for a UBS Premier Variable
Credit Line has been approved.
Here are some important terms that apply to your Credit Line

     
Interest Rate:
  Prevailing 1-month LIBOR (Reset Daily)           +1%
Loan Term:
  Payable on demand
Frequency of Interest Payments:
  Monthly*
Minimum Initial Draw Amount:
  $25,001
Access Available Credit Via:
  Credit Line checks or electronic disbursement***

If you did not request checks for your Credit Line during the application
process, or if you want to arrange an electronic disbursement, please contact
your Financial Advisor. Your Financial Advisor can also assist you with any
questions about your Credit Line.
Thank you for your business.
Sincerely,
(Signature) [w52124w5212403.gif]
Steven M. Stewart
Senior Vice President
UBS Bank USA
Note: Loans made through a Credit Line are extended solely at the discretion of
UBS Bank USA under the terms of the Credit Line Agreement (“Agreement”). This is
not a committed loan facility and UBS Bank USA is [ILLEGIBLE] obligated to you
or any third party to satisfy your borrowing requests. Credit Line loan funds
cannot be used to purchase, trade or carry securities; to repay an outstanding
loan that was used to purchase, trade or carry securities; or to pay off a loan
that you may have with an affiliate of UBS Bank USA.
 
*        Loans extended by UBS Bank USA under your Credit Line are governed by
the terms and conditions set forth in your Credit Line Agreement.
**     Unless other payment arrangements are made, your monthly interest payment
will be added to the outstanding principal of your Credit Line provided the Bank
determines there is sufficient collateral, the loan, balance does not exceed
your approved facility amount and all other requirements under the Agreement are
met.
***  Changes in the value of the collateral supporting a Credit Line, as well as
other factors described in the Credit Line Agreement may limit your ability to
access funds from your Credit Line.

 



--------------------------------------------------------------------------------



 





(logo) [w52124w5212400.gif]   (logo) [w52124w5212404.gif]

Borrower Agreement
BY SIGNING BELOW, THE BORROWER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT:

A.   The Borrower has received and read a copy of this Borrower Agreement, the
attached Credit Line Account Application and Agreement (including the Credit
Line Agreement following this Borrower Agreement) and the Loan Disclosure
Statement explaining the risk factors that the Borrower should consider before
obtaining a loan secured by the Borrower’s securities account. The Borrower
agrees to be bound by the terms and conditions contained in the Credit Line
Account Application and Agreement (which terms and conditions are incorporated
by reference). Capitalized terms used in this Borrower Agreement have the
meanings set forth in the Credit Line Agreement.

B.   THE BORROWER UNDERSTANDS AND AGREES THAT UBS BANK USA MAY DEMAND FULL OR
PARTIAL PAYMENT OF THE CREDIT LINE OBLIGATIONS, AT ITS SOLE OPTION AND WITHOUT
CAUSE, AT ANY TIME, AND THAT NEITHER FIXED RATE ADVANCES NOR VARIABLE RATE
ADVANCES ARE EXTENDED FOR ANY SPECIFIC TERM OR DURATION. THE BORROWER
UNDERSTANDS AND AGREES THAT ALL ADVANCES ARE SUBJECT TO COLLATERAL MAINTENANCE
REQUIREMENTS. I UNDERSTAND THAT UBS BANK USA MAY, AT ANY TIME, IN ITS
DISCRETION, TERMINATE AND CANCEL THE CREDIT LINE REGARDLESS OF WHETHER OR NOT AN
EVENT HAS OCCURRED.

C.   UNLESS DISCLOSED IN WRITING TO UBS BANK USA AT THE TIME OF THIS AGREEMENT,
AND APPROVED BY UBS BANK USA, THE BORROWER AGREES NOT TO USE THE PROCEEDS OF ANY
ADVANCE EITHER TO PURCHASE, CARRY OR TRADE IN SECURITIES OR TO REPAY ANY DEBT
(I) USED TO PURCHASE, CARRY OR TRADE IN SECURITIES OR (II) TO ANY AFFILIATE OF
THE UBS BANK USA. THE BORROWER WILL BE DEEMED TO REPEAT THIS AGREEMENT EACH TIME
THE BORROWER REQUESTS AN ADVANCE.

D.   THE BORROWER UNDERSTANDS THAT BORROWING USING SECURITIES AS COLLATERAL
ENTAILS RISKS. SHOULD THE VALUE OF THE SECURITIES IN THE COLLATERAL ACCOUNT
DECLINE BELOW THE REQUIRED
COL LATERAL MAINTENANCE REQUIREMENTS, UBS BANK USA MAY REQUIRE THAT THE BORROWER
POST ADDITIONAL COLLATERAL, REPAY PART OR ALL OF THE LOAN AND/OR SELL THE
BORROWER’S SECURITIES. ANY REQUIRED LIQUIDATIONS MAY INTERRUPT THE BORROWER’S
LONG-TERM INVESTMENT STRATEGIES AND MAY RESULT IN ADVERSE TAX CONSEQUENCES.

E.   Neither UBS Bank USA nor UBS Financial Services Inc. provides legal or tax
advice.

F.   Upon execution of this Credit Line Account Application and Agreement, the
Borrower will have supplied all of the information requested in the Application
and the Borrower declares it as true and accurate and further agrees to promptly
notify UBS Bank USA in writing of any material changes to any or all of the
information contained in the Application including information relating to the
Borrower’s financial situation.

G.   Subject to any applicable financial privacy laws and regulations, data
regarding the Borrower and the Borrower’s securities account may be shared with
UBS Bank USA affiliates. Subject to any applicable financial privacy laws and
regulations, the Borrower requests that UBS Bank USA share such personal
financial data with non-affiliates of UBS Bank USA as is necessary or advisable
to effect, administer or enforce, or to service, process or maintain, all
transactions and accounts contemplated by this Agreement.

H.   The Borrower authorizes UBS Bank USA and UBS Financial Services Inc. to
obtain a credit report or other credit references concerning the Borrower
(including making verbal or written inquiries concerning credit history) or to
otherwise verify or update credit information given to UBS Bank USA at any time.
The Borrower authorizes the release of this credit report or other credit
information to UBS Bank USA affiliates as it deems necessary or advisable to
effect, administer or enforce, or to service, process or maintain all
transactions and accounts contemplated by this Agreement, and for the purpose of
offering additional products, from time to time, to the Borrower. The Borrower
authorizes UBS Bank USA to exchange Borrower information with any party it
reasonably believes is conducting a legitimate credit inquiry in accordance with
the Fair Credit Reporting Act. UBS Bank USA may also share credit or other
transactional experience with the Borrower’s designated UBS Financial Services
Inc. Financial Advisor or other parties designated by the Borrower.

I.   UBS Bank USA is subject to examination by various federal, state and
self-regulatory organizations and that books and records maintained by UBS Bank
USA are subject to inspection and subpoena by these regulators and by federal,
state, and local law enforcement officials. The Borrower acknowledges that such
regulators and officials may, pursuant to treaty or other arrangements, in turn
disclose such information to the officials or regulators of other countries, and
that U.S. courts may be required to compel UBS Bank USA to disclose such
information to the officials or regulators of other countries. The Borrower
agrees that UBS Bank USA may disclose to such regulators and officials
information about the Borrower and transactions in the credit line account or
other accounts at UBS BANK USA without notice to the Borrower. In addition, UBS
Bank USA may in the context of a private dispute be required by subpoena or
other judicial process to disclose information or produce documentation related
to the Borrower, the credit line account or other accounts at UBS Bank USA. The
Borrower acknowledges and agrees that UBS Bank USA reserves the right, in its
sole discretion, to respond to subpoenas and judicial process as it deems
appropriate.

J.   To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account. When
the Borrower opens an account with UBS Bank USA, UBS Bank USA will ask for the
Borrower’s name, address, and other information that will allow UBS Bank USA to
identify the Borrower. UBS Bank USA may also ask to see other identifying
documents. UBS Financial Services Inc. and UBS Bank USA are firmly committed to
compliance with all applicable laws, rules and regulations, including those
related to combating money laundering. The Borrower understands and agrees that
the Borrower must take all necessary steps to comply with the anti-money
laundering laws, rules and regulations of the Borrower’s country of origin,
country of residence and the situs of the Borrower’s transaction.

K.   UBS Bank USA and its affiliates will act as creditors and, accordingly,
their interests may be inconsistent with, and potentially adverse to, the
Borrower’s interest. As a lender and consistent with normal lending practice,
UBS Bank USA may take any steps necessary to perfect its interest in the Credit
Line, issue a call for additional collateral or force the sale of the Borrower’s
securities if the Borrower’s actions or inactions call the Borrower’s
creditworthiness into question. Neither UBS Bank USA nor UBS Financial Services
Inc. will act as Client’s investment advisor with respect to any liquidation. In
fact, UBS Bank USA will act as a creditor and UBS Financial Services Inc. will
act as a securities intermediary.

L.   The Borrower understands that, if the Collateral Account is a managed
account with UBS Financial Services Inc., (i) in addition to any fees payable to
UBS Financial Services Inc. in connection with the Borrower’s managed account,
interest will be payable to the Bank on an amount advanced to the Borrower in
connection with the Credit Line Account, and (ii) the performance of the managed
account might not exceed the managed account fees and the interest expense
payable to the Bank in which case the Borrower’s overall rate of return will be
less than the costs associated with the managed account.

M.   UBS Bank USA may provide copies of all credit line account statements to
UBS Financial Services Inc. and to any Guarantor. The Borrower acknowledges and
agrees that UBS Bank USA may share any and all information regarding the
Borrower and the Borrower’s accounts at UBS Bank USA with UBS financial Services
Inc. UBS Financial Services Inc. may provide copies of all statements and
confirmations concerning each Collateral Account to UBS Bank USA at such times
and in such manner as UBS Bank USA may request and may share with UBS Bank USA
any and all information regarding the Borrower and the Borrower’s accounts with
UBS Financial Services Inc.

IN WITNESS WHEREOF, the undersigned (“Borrower”) has signed this Agreement, or
has caused this Agreement to be signed in its name by its duly authorized
representatives, as of the date indicated below.
DATE:                                         

                  Name of Borrower   SUCAMPO PHARMACEUTICALS, INC.        
 
               
 
                BY:   /s/ Mariam Morris   Title:   CFO OF SUCAMPO
PHARMACEUTICALS, INC.                   (Signature of Authorised Signatory of
Borrower) MARIAM MORRIS       (Title of Authorized Signatory of Borrower)
 
                BY:   /s/ Ryuji Ueno   Title:   CEO OF SUCAMPO PHARMACEUTICALS,
INC.                   (Signature of Authorised Signatory of Borrower) Ryuji
Ueno       (Title of Authorized Signatory of Borrower)

The authorized signatory of the Borrower must be one of the Authorized Persons
designated on the applicable UBS Bank USA supplemental form executed by the
Borrower (e.g., the Supplemental Corporate Resolution Form (HP Form).
©2006 UBS Bank USA. All rights reserved.
UBS Bank USA is a service mark of UBS AG.

4



--------------------------------------------------------------------------------



 



(logo) [w52124w5212400.gif]   (logo) [w52124w5212405.gif]

Credit Line Agreement
Credit Line Agreement — Demand Facility
THIS CREDIT LINE AGREEMENT as it may be amended, supplemented or otherwise
modified from time to time, this “Agreement”) is made by and between the party
or parties signing (as the Borrower on the Application to which this Agreement
is attached (together and individually, the “Borrower”) and UBS Bank USA (the
“Bank”) and, together with the Application, establishes the terms and conditions
that will govern the uncommitted demand loan facility made available to the
Borrower by the Bank. This Agreement becomes effective upon the earlier of
(i) notice from the Bank (which notice may be oral or written) to the Borrower
that the Credit Line has been approved and (ii) the Bank making an Advance to
the Borrower.
1. Definitions

•   “Advance” means any Fixed Rate Advance or Variable Rate Advance made by the
Bank pursuant to this Agreement.

•   “Advance Advice” means a written or electronic notice by the Bank, sent to
the Borrower, the Borrower’s financial advisor at UBS Financial Services Inc. or
any other party designated by the Borrower to receive the notice, confirming
that a requested Advance will be a Fixed Rate Advance and specifying the amount,
fixed rate of interest and interest Period for the Fixed Rate Advance.

•   “Application” means the Credit Line Account Application and Agreement that
the Borrower has completed and submitted to the Bank.

•   “Approved Amount” means the maximum principal amount of Advances that is
permitted to be outstanding under the Credit Line at any time, as specified in
writing by the Bank.

•   “Breakage Costs” and “Breakage Fee” have the meanings specified in
Section 6(b).

•   “Business Day” means a day on which both of the Bank and UBS Financial
Services Inc. are open for business. For notices and determinations of LIBOR,
Business Day must also be a day for trading by and between banks in U.S. dollar
deposits in the London interbank market.

•   “Collateral” has the meaning specified in Section 8(a).

•   “Collateral Account” means, individually and collectively, each account of
the Borrower or pledgor at UBS Financial Services Inc. or UBS International
Inc., as applicable, that is either identified as a Collateral Account on the
Application to which this Agreement is attached or subsequently identified as a
Collateral Account by the Borrower or Pledgor in writing, together with all
successors to those identified accounts, irrespective of whether the successor
account bears a different name or account number.

•   “Credit Line” has the meaning specified in Section 2(a).

•   “Credit Line Account” means each Fixed Rate Account and each Variable Rate
Account of the Borrower that is established by the Bank in connection with this
Agreement and either identified on the Application or subsequently identified as
a Credit Line Account by the Bank by notice to the Borrower, together with all
successors to those identified accounts, irrespective of whether any successor
account bears a different name or account number.

•   “Credit Line Obligations” means, at any time of determination, the aggregate
of the outstanding principal amounts of all Advances, together with all accrued
but unpaid interest on the outstanding principal amounts, any and all fees or
other charges payable in connection with the Advances and any costs of
collection (including reasonable attorneys’ fees) and other amounts payable by
the Borrower under this Agreement, and any and all other present or future
obligations of the Borrower and the other respective Loan Parties under this
Agreement and the related agreements, whether absolute or contingent, whether or
not due or mature.

•   “Event” means any of the events listed in Section 10.

•   “Fixed Rate Advance” means any advance made under the Credit Line that
accrues interest at a fixed rate.

•   “Guarantor” means any party who guaranties the payment and performance of
the Credit Line Obligations.

•   “Guaranty Agreement” means an agreement pursuant to which a Guarantor agrees
to guaranty payment of the Credit Line Obligations.

•   “Interest Period” means, for a Fixed Rate Advance, the number of days, weeks
or months requested by the Borrower and confirmed in the Advance Advice relating
to the Fixed Rate Advance, commencing on the date of (i) the extension of the
Fixed Rate Advance or (ii) any renewal of the Fixed Rate Advance and, in each
case, ending on the last day of the period. If the last day is not a Business
Day, then the Interest Period will end on the immediately succeeding Business
Day. If the last Business Day would fall in the next calendar month, the
Interest Period will end on the immediately preceding Business Day. Each monthly
or longer Interest Period that commences on the last Business Day of a calendar
month (or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) will end on the last Business Day of the
appropriate calendar month.

•   “Joint Borrower” has the meaning specified in Section 7(a).

•   “LIBOR” means, as of any date of determination:

  (i)   for Variable Rate Advances, the prevailing London Interbank Offered Rate
for deposits in U.S. dollars having a maturity of 30 days as published in The
Wall Street Journal “Money Rates” Table on the date of the Advance; and     (ii)
  for Fixed Rate Advances, the prevailing London Interbank Offered Rate for
deposits in U.S. dollars having a maturity corresponding to the length of the
Interest Period applicable to the Advance as quoted by the Bloomberg service at
4:00 a.m. Eastern Standard Time on the date of the Advance.

If the rate ceases to be regularly published by The Wall Street Journal or
stated by the Bloomberg service, as applicable, LIBOR will be determined by the
Bank in its sole and absolute discretion. For any day that is not a Business
Day, LIBOR will be the applicable LABOR in effect immediately prior to that day.

•   “Loan Party” means each Borrower, Guarantor and Pledgor, each in their
respective capacities under this Agreement or any related agreement.

•   “Person” means any natural person, company, corporation, firm,partnership,
joint venture, limited liability company or limited liability partnership,
association, organization or any other legal entity.

•   “Pledgor” means each Person who pledges to the Bank any Collateral to secure
the Credit Line Obligations (or to secure the obligations of any Guarantor with
respect to the guaranty of the Credit Line Obligations). Pledgor will include
(i) each Borrower who pledges

5



--------------------------------------------------------------------------------



 



(logo) [w52124w5212400.gif]   (logo) [w52124w5212405.gif]

    Collateral to secure the Credit Line Obligations, (ii) each Guarantor who
has pledged collateral to secure the Credit Line Obligations or its obligations
under a Guaranty Agreement, (iii) any spouse of a Borrower who executes a
spouse’s pledge and consent agreement with respect to a jointly held collateral
account, (iv) any other joint account holder who executes a joint account holder
pledge and consent agreement with respect to a jointly held collateral account,
and (v) any other Person who executes a pledge agreement with respect to the
Credit Line.   •   “Premier Credit Line” means any Credit Line with an Approved
Amount equal to or greater than $250,000.

•   “Prime Credit Line” means any Credit Line with an Approved Amount less than
$250,000.

•   “Prime Rate” means the floating “Prime Rate” as published in The Wall Street
Journal “Money Rates” Table from time to time. The Prime Rate will change as and
when the Prime Rate as published in The Wall Street Journal. In the event that
The Wall Street Journal does not publish a Prime Rate, the Prime Rate will be
the rate as determined by the Bank in its sole and absolute discretion.

•   “Securities Intermediary” has the meaning specified in Section 9.

•   “UBS Financial Services Inc.” means UBS Financial Services Inc. and its
successors.

•   “UBS-I” means UBS International Inc. and its successors.

•   “Variable Rate Advance” means any advance made under the Credit Line that
accrues interest at a variable rate.

2. Establishment of Credit Line; Termination

a)   Upon the effectiveness of this Agreement, the Bank establishes an
UNCOMMITTED, demand revolving line of credit (the “Credit Line”) in an amount
equal to the Approved Amount. The Bank may, from time to time upon request of
the Borrower, without obligation and in its sole and absolute discretion,
authorize and make one or more Advances to the Borrower. The Borrower
acknowledges that the Bank has no obligation to make any Advances to the
Borrower. The Bank may carry each Variable Rate Advance in a Variable Rate
Account and may carry each Fixed Rate Advance in a Fixed Rate account, but all
Advances will constitute extensions of credit pursuant to a single Credit Line.
The Approved Amount will be determined, and may be adjusted from time to time,
by the Bank in its sole and absolute discretion.

b)   THE BORROWER AND EACH OTHER LOAN PARTY UNDER STAND AND AGREE THAT THE BANK
MAY DEMAND FULL OR PARTIAL PAYMENT OF THE CREDIT LINE OBLIGATIONS, AT ITS SOLE
AND ABSOLUTE DISCRETION AND WITHOUT CAUSE, AT ANY TIME, AND THAT NEITHER FIXED
RATE ADVANCES NOR VARIABLE RATE ADVANCES ARE EXTENDED FOR ANY SPECIFIC TERM OR
DURATION.

c)   UNLESS DISCLOSED IN WRITING TO THE BANK AT THE TIME OF THE APPLICATION, AND
APPROVED BY THE BANK, THE BORROWER AGREES NOT TO USE THE PROCEEDS OF ANY ADVANCE
EITHER TO PURCHASE, CARRY OR TRADE IN SECURITIES OR TO REPAY ANY DEBT (I) USED
TO PURCHASE, CARRY OR TRADE IN SECURITIES OR (II) TO ANY AFFILIATE OF THE BANK.
THE BORROWER WILL BE DEEMED TO REPEAT THE AGREEMENT IN THIS SECTION 2(C) EACH
TIME IT REQUESTS AN ADVANCE.

d)   Prior to the first Advance under the Credit Line, the Borrower must sign
and deliver to the Bank a Federal Reserve Form U-1 and all other documentation
as the Bank may require. The Borrower acknowledges that neither the Bank nor any
of its affiliates has advised the Borrower in any manner regarding the purposes
for which the Credit Line will be used.

e)   The Borrower consents and agrees that, in connection with establishing the
Credit Line Account, approving any Advances to the Borrower or for any other
purpose associated with the Credit Line, the Bank may obtain a consumer or other
credit report from a credit reporting agency relating to the Borrower’s credit
history. Upon request, the Bank will inform the Borrower: (i) whether or not a
consumer or other credit report was requested; and (ii) if so, the name and
address of the consumer or other credit reporting agency that furnished the
report.

f)   The Borrower understands that the Bank will, directly or indirectly, pay a
portion of the interest that it receives to the Borrower’s financial advisor at
UBS Financial Services Inc. or one of its affiliates. To the extent permitted by
applicable law, the Bank may also charge the Borrower fees for establishing and
servicing the Credit Line Account.

g)   Following each month in which there is .activity in the Borrower’s Credit
Line Account in amounts greater than $1, the Borrower will receive an account
statement showing the new balance, the amount of any new Advances, year to date
interest charges, payments and other charges and credits that have been
registered or posted to the Credit Line Account.

h)   Each of the Loan Parties understands and agrees that the Bank may, at any
time, in its discretion, terminate and cancel the Credit Line regardless of
whether or not an Event has occurred. In the event the Bank terminates and
cancels the Credit Line, the Credit Line Obligations shall be immediately due
and payable in full. If the Credit Line Obligations are not paid in full, the
Bank shall have the right, at its option, to exercise any or all of its remedies
described in Section 10 of this Agreement.

3. Terms of Advances

a)   Advances made under this Agreement will be available to the Borrower in the
form, and pursuant to procedures, as are established from time to time by the
Bank in its sole and absolute discretion. The Borrower and each Loan Party agree
to provide all documents, financial or other information regarding any Advance
as the Bank may request. Advances will be made by wire transfer of funds to an
account as specified in writing by the Borrower or by any other method agreed
upon by the Bank and the Borrower. The Borrower acknowledges and agrees that the
Bank will riot make any Advance to the Borrower unless the collateral
maintenance requirements that are established by the Bank in its sole and
absolute discretion have been satisfied.

b)   Each Advance made under a Premier Credit Line will be a Variable Rate
Advance unless otherwise designated as a Fixed Rate Advance in an Advance Advice
sent by the Bank to the Borrower. The Ban will not designate any Advance as a
Fixed Rate Advance unless it has been requested to do so by the Borrower (acting
directly or indirectly through the Borrower’s UBS Financial Services Inc.
financial advisor or other agent designated by the Borrower and acceptable to
the Bank). Each Advance Advice will be conclusive and binding upon the Borrower,
absent manifest error, unless the Borrower otherwise notifies the Bank in
writing no later than the close of business, New York time, on the third
Business Day after the Advance Advice is received by the Borrower.

c)   Each Advance made under a Prime Credit Line will be a Variable Advance.

6



--------------------------------------------------------------------------------



 



(logo) [w52124w5212400.gif]   (logo) [w52124w5212405.gif]

(d)   Unless otherwise agreed by the Bank: (i) all Fixed Rate Advances must be
in an amount of at least $100,000; and (II) all variable Rate Advances must be
in an amount of at least $2,500. If the Borrower is a natural person, the
initial Variable Rate Advance under the Credit Line must be in an amount equal
to at least $25,001 (the “Initial Advance Requirement”). If the initial Advance
requested by the Borrower is made in the form of a check drawn on the Credit
Line that does not satisfy the initial Advance Requirement, then, in addition to
and not in limitation of the Bank’s rights, remedies, powers or privileges under
this Agreement or applicable law, the Bank may, in its sole and absolute
discretion:

  (i)   pay the check drawn by the Borrower if, prior to paying that check, the
Bank makes another Advance to the Borrower, which Advance shall be in an amount
not less than $25,001; or     (ii)   pay the check drawn by the Borrower; or    
(iii)   decline to pay (bounce) the check.

If the Bank elects option (ii), no interest shall accrue on the amount of the
Advance made by paying the check, and the amount of that Advance shall be due
and payable to the Bank immediately (with or without demand by the Bank).
4. Interest

a)   Each Fixed Rate Advance will bear interest at a fixed rate for the Interest
Period specified in the related Advance Advice. The rate of interest payable on
each Fixed Rate Advance will be determined by adding a percentage rate to LIBOR
as of the date that the fixed rate is determined.

b)   Each Variable Rate Advance under a Premier Credit Line will bear interest
at a variable rate equal to LIBOR, adjusted daily, plus the per centage rate
that (unless otherwise specified by the Bank in writing) is shown on Schedule I
below for the Approved Amount of the Credit Line. For Premier Credit Lines, the
rate of interest payable on Variable Rate Advances is subject to change without
notice in accordance with fluctuations in LIBOR and in the Approved Amount. On
each day that LIBOR changes or the Approved Amount crosses one of the thresholds
that is indicated on Schedule I (or that is otherwise specified by the Bank in
writing), the interest rate on all Variable Rated Advances will change
accordingly.

c)   Each Variable Rate Advance under a Prime Credit Line will bear interest at
a variable rate equal to the Prime Rate, adjusted daily, plus the percentage
rate that (unless otherwise specified by the Bank in writing) is shown on the
attached Schedule II and that corresponds to the aggregate principal amount
outstanding under the Prime Credit Line on that day. For Prime Credit Lines, the
rate of interest payable on Variable Rate Advances is subject to change without
notice in accordance with fluctuations in the Prime Rate and in the aggregate
amount outstanding under the Prime Credit Line. On each date that the Prime Rate
changes or the aggregate principal amount outstanding under the Prime Credit
Line crosses one of the thresholds that is indicated on Schedule II (or that is
otherwise specified by the Bank in writing), the interest rate on all Variable
Rate Advances will change accordingly.

5. Payments

a)   Each Fixed Rate Advance will be due and payable in full ON DEMAND or, if
not earlier demanded by the Bank, on the last day of the applicable Interest
Period. Any Fixed Rate Advance as to which the Bank has not made a demand for
payment and that is not paid in full or renewed, which renewal is in the sole
and absolute discretion of the Bank (pursuant to procedures as may be
established by the Bank) as another Fixed Rate Advance on or before the last day
of its interest Period, will be automatically renewed on that date as a U.S.
dollar denominated Variable Rate Advance in an amount (based, in the case of any
conversion of a non-US. dollar denominated Fixed Rate Advance, upon the
applicable, spot currency exchange rate as of the maturity date, as determined
by the Bank) equal to the unpaid principal balance of the Fixed Rate Advance
plus any accrued but unpaid interest on the Fixed Rate Advance, which Variable
Rate Advance will then accrue additional interest at a variable rate as provided
in this Agreement.

b) Each Variable Rate Advance will be due and payable ON DEMAND.

c)   The Borrower promises to pay the outstanding principal amount of each
Advance, together with all accrued but unpaid interest on each Advance, any and
all fees or other charges payable in connection with each Advance, on the date
the principal amount becomes due (whether by reason of demand, the occurrence of
a stated maturity date, by reason of acceleration or otherwise). The Borrower
further promises to pay interest in respect of the unpaid principal balance of
each Advance from the date the Advance is made until it is paid in full. All
interest will be computed on the basis of the number of days elapsed and a
360-day year. Interest on each Advance will be payable in arrears as follows:

  (i)   for Fixed Rate Advances — on the last day of the Interest Period (or if
the Interest Period is longer than three months, on the last day of each three
month period following the date of the Advance) and on each date that all or any
portion of the principal amount of the Fixed Rate Advance becomes due or is
paid; and     (ii)   for Variable Rate Advances — on the twenty-second day of
each month other than December, and on the thirty-first day of December, and on
each date that all or any portion of the principal amount of the Variable Rate
Advance becomes due or is paid.

To the extent permitted by law, interest charges on any Advance that are not
paid when due will be treated as principal and will accrue interest at a
variable rate from the date the payment of interest was due until it is repaid
in full.

d)   All payments of principal, interest or other amounts payable under this
Agreement will be made in immediately available funds and in the same currency
in which the Advance was made, which unless otherwise agreed by the Bank, will
be U.S. dollars. UBS Financial Services Inc. or UBS International Inc., as
applicable, may act as collecting and servicing agent for the Bank for the
Advances. All payments will be made by wire transfer of funds to an account
specified by the Bank or by another method agreed upon by the Bank and the
Borrower. Upon receipt of all payments, the Bank will credit the same to the
Credit Line Account. The Bank shall apply the proceeds of any payments in the
following order; first to any Breakage Costs, Breakage Fee, other fees, costs of
collection and expenses, second to accrued interest and third to the outstanding
principal amount of the related Advance.

e)   All payments must be made to the Bank free and clear of any and all present
and future taxes (including withholding taxes), levies, imposts, duties,
deductions, fees, liabilities and similar charges other than those imposed on
the overall net income of the Bank. If so requested by the Bank, the Borrower
will deliver to the Bank the original or a certified copy of each receipt
evidencing payment of any taxes or, if no taxes are payable in respect of any
payment under this Agreement, a certificate from each appropriate taxing
authority, or an opinion of counsel in form and substance and from counsel
acceptable to the Bank in its sole and absolute discretion, in either case
stating that the payment is exempt from or not subject to taxes. If any taxes or
other charges are required to be withheld or deducted from any amount payable by
the Borrower under this Agreement,

7



--------------------------------------------------------------------------------



 



(logo) [w52124w5212400.gif]   (logo) [w52124w5212405.gif]

    the amount payable will be increased to the amount which, after deduction
from the increased amount of all taxes and other charges required to be withheld
or deducted from the amount payable, will yield to the Bank the amount stated to
be payable under this Agreement If any of the taxes or charges are paid by the
Bank, the Borrower will reimburse the Bank on demand for the payments, together
with ail interest and penalties that may be imposed by any governmental agency.
None of the Bank, UBS Financial Services Inc., UBS-I or their respective
employees has provided or will provide legal advice to the Borrower or any Loan
Party regarding compliance with (for the implications of the Credit Line and the
related guaranties and pledges under) the laws (including tax laws) of the
jurisdiction of the Borrower or any Loan Party or any other jurisdiction. The
Borrower and each Loan Party are and shall be solely responsible for, and the
Bank shall have no responsibility for, the compliance by the Loan Parties with
any and all reporting and other requirements arising under any applicable laws.
  f)   In no event will the total interest and fees, if any, charged under this
Agreement exceed the maximum interest rate or total fees permitted by law. In
the event any excess interest or fees are collected, the same will be refunded
or credited to the Borrower. If the amount of interest payable by the Borrower
for any period is reduced pursuant to this Section 5(f), the amount of interest
payable for each succeeding period will be increased to the maximum rate
permitted by law until the amount of the reduction has been received by the
Bank.

6. Prepayments; Breakage Charges

a)   The Borrower may repay any Variable Rate Advance at any time, in whole or
in part, without penalty.

b)   The Borrower may repay any Fixed Rate Advance, in whole or in part. The
Borrower agrees to reimburse the Bank, immediately upon demand, for any loss or
cost (“Breakage Costs”) that the Bank notifies the Borrower has been incurred by
the Bank as a result of (i) any payment of the principal of a Fixed Rate Advance
before the expiration of the Interest Period for the Fixed Rate Advance (whether
voluntarily, as a result of acceleration, demand or otherwise), or (ii) the
Customer’s failure to take any Fixed Rate Advance on the date agreed upon,
including any loss or cost (including loss of profit or margin) connected with
the Bank’s re-employment of the amount so prepaid or of those funds acquired by
the Bank to fund the Advance not taken on the agreed upon date.       Breakage
Costs will be calculated by determining the differential between the stated rate
of interest for the Fixed Rate Advance and prevailing LIBOR and multiplying the
differential by the sum of the outstanding principal amount of the Fixed Rate
Advance (or the principal amount of Fixed Rate Advance not taken by the
Borrower) multiplied by the actual number of days remaining in the Interest
Period for the Fixed Rate Advance (based upon a 360-day year). The Borrower also
agrees to promptly pay to the Bank an administrative fee (“Breakage Fee”) in
connection with any permitted or required prepayment. The Breakage Fee will be
calculated by multiplying the outstanding principal amount of the Fixed Rate
Advance (or the principal amount of Fixed Rate Advance not taken by the
Borrower) by two basis points (0 02%). Any written notice from the Bank as to
the amount of the loss or cost will be conclusive absent manifest error.

7. Joint Credit Line Account Agreement; Suspension and Cancellation

a)   If more than one Person is signing this Agreement as the “Borrower,” each
party (a “joint Borrower”) will be jointly and severally liable for the Credit
Line Obligations, regardless of any change in business relations, divorce, legal
separation, or other legal proceedings or in any agreement that may affect
liabilities between the parties. Except as provided below for the reinstatement
of a suspended or cancelled Credit Line, and unless otherwise agreed by the Bank
in writing, the Bank may rely on, and each Joint Borrower will be responsible
for, requests for Advances, directions, instructions and other information
provided to the Bank by any joint Borrower.

b)   Any Joint Borrower may request the Bank to suspend or cancel the Credit
Line by sending the Bank a written notice of the request addressed to the Bank
at the address shown on the Borrower’s periodic Credit Line Account statements.
Any notice will become effective three Business Days after the date that the
Bank receives it, and each joint Borrower will continue to be responsible for
paying: (i) the Credit Line Obligations as of the effective date of the notice,
and (ii) all Advances that any joint Borrower has requested but that have not
yet become part of the Credit Line Obligations as of the effective date of the
notice. No notice will release or in any other way affect the Bank’s interest in
the Collateral. All subsequent requests to reinstate credit privileges must be
signed by all Joint Borrowers comprising the Borrower, including the Joint
Borrower requesting the suspension of credit privileges. Any reinstatement will
be granted or denied in the sole and absolute discretion of the Bank.

c)   All Credit Line Obligations will become immediately due and payable in full
as of the effective date of any suspension or cancellation of the Credit Line.
The Borrower will be responsible for the payment of all charges incurred on the
Advances after any the effective date. The Bank will not release any Loan Party
from any of the obligations under this Agreement or any related agreement until
the Credit Line Obligations have been paid in full and this Agreement has been
terminated.

8. Collateral; Grant of Security Interest; Set-off

a)   To secure payment or performance of the Credit Line Obligations, the
Borrower assigns, transfers and pledges to the Bank, and grants to the Bank a
first priority lien and security interest in the following assets and rights of
the Borrower, wherever located and whether owned now or acquired or arising in
the future: (i) each Collateral Account; (ii) any and all money, credit
balances, certificated and uncertificated securities, security entitlements,
commodity contracts, certificates of deposit, instruments, documents,
partnership interests, general intangibles, financial assets and other
investment property now or in the future credited to or carried, held or
maintained in any Collateral Account; (iii) any and all over-the-counter
options, futures, foreign exchange, swap or similar contracts between the
Borrower and either UBS Financial Services Inc. or any of its affiliates;
(iv) any and all accounts of the Borrower at the Bank or any of its affiliates;
(v) any and all supporting obligations and other rights ancillary or
attributable to, or arising in any way in connection with, any of the foregoing;
and (vi) any and all interest, dividends, distributions and other proceeds of
any of the foregoing (collectively, the “Collateral”).

b)   The Borrower and, if applicable, any Pledgor on the Collateral Account will
take all actions reasonably requested by the Bank to evidence, maintain and
perfect the Bank’s first priority security interest in, and to enable the Bank
to obtain control over, the Collateral and any additional collateral pledged by
the Pledgors, including but not limited to making, executing, recording and
delivering to the Bank financing statements and amendments thereto, control
agreements, notices, assignments, listings, powers, consents and other documents
regarding the Collateral and the Bank’s security interest in the Collateral in a
form as the Bank reasonably may require. Each Loan Party irrevocably authorizes
and appoints each of the Bank and UBS Financial Services Inc., as collateral
agent, to act as their agent and attorney-in-fact to file any documents or to
execute any documents in their name, with or without designation of authority.
Each Loan Party acknowledges that it will be obligated in respect of the
documentation as if it had executed the documentation itself.

8



--------------------------------------------------------------------------------



 



(LOGO) [w52124w5212400.gif]   (ACCOUNTC NO) [w52124w5212405.gif]

c)   The Borrower ,and, if applicable, any other Pledgor on the Collateral
Account) agrees to maintain in a Collateral Account, at all times, Collateral
having an aggregate lending value as specified by the Bank from time to time.  
d)   The Bank’s sole duty for the custody, safe keeping and physical
preservation of any Collateral in its possession will be to deal with the
Collateral in the same manner as the Bank deals with similar property for its
own account. The Borrower (and, if applicable, any other Pledgor on the
Collateral Account) agrees that the Bank will have no responsibility to act on
any notice of corporate actions or events provided to holders of securities or
other investment property included in the Collateral. The Borrower (and, if
applicable, any other Pledgor on the Collateral Account) agrees to (i) notify
the Bank promptly upon receipt of any communication to holders of the investment
property disclosing or proposing any stock split, stock dividend, extraordinary
cash dividend, spin-off or other corporate action or event as a result of which
the Borrower or Pledgor would receive securities, cash (other than ordinary cash
dividends) or other assets in respect of the investment property, and
(ii) immediately upon receipt by the Borrower or Pledgor of any of these assets,
cause them to be credited to a Collateral Account or deliver them to or as
directed by the Bank as additional Collateral.   e)   The Borrower (and, if
applicable, any other Pledgor on the Collateral Account) agrees that all
principal, interest, dividends, distributions, premiums or other income and
other payments received by the Bank or credited to the Collateral Account in
respect of any Collateral may be held by the Bank as additional Collateral or
applied by the Bank to the Credit Line Obligations. The Bank may create a
security interest in any of the Collateral and may, at any time and at its
option, transfer any securities or other investment property constituting
Collateral to a securities account maintained in its name or cause any
Collateral Account to be redesignated or renamed in the name of the Bank.   f)  
If a Collateral Account has margin features, the margin features will be removed
by UBS Financial Services Inc. or UBS International Inc., as applicable, so long
as there is no outstanding margin debit in the Collateral Account.   g)   If the
Collateral Account permits cash withdrawals in the form of check writing, access
card charges, bill payment and/or electronic funds transfer services (for
example, Resource Management Account®, Business Services Account BSA®, certain
Basic Investment Accounts and certain accounts enrolled in UBS Financial
Services Inc. Investment solutions programs), the “Withdrawal Limit” for the
Collateral Account, as described in the documentation governing the account will
be reduced on an ongoing basis so that the aggregate lending value of the
Collateral remaining in the Collateral Account following the withdrawal may not
be less than the amount required pursuant to Section 8(c).   h)   In addition to
the Bank’s security interest, the Bank will at all times have a right to set off
any or all of the Credit Line Obligations at or after the time at which they
become due, whether upon demand, at a stated maturity date, by acceleration or
otherwise, against all securities, cash, deposits or other property in the
possesion of or at any time in any account maintained with the Bank or any of
its affiliates by or for the benefit of the Borrower, whether carried
individually or jointly with others. This right is in addition to, and not in
limitation of, any right the Bank may have at law or otherwise.   i)   The Bank
reserves the right to disapprove any Collateral and to require the Borrower at
any time to deposit into the Borrower’s Collateral Account additional Collateral
in the amount as the Bank requests or to substitute new or additional Collateral
for any Collateral that has previously been deposited in the Collateral Account.

9. Control
For the purpose of giving the Bank control over each Collateral Account and in
order to perfect the Bank’s security interests in the Collateral, the Borrower
and each Pledgor on the applicable Collateral Account consents to compliance by
UBS Financial Services Inc., UBS-I or any other securities intermediary (in any
case, the “Securities Intermediary”) maintaining a Collateral Account with
entitlement orders and instructions from the Bank (or from any assignee or
successor of the Bank) regarding the Collateral Account without the further
consent of the Borrower or any other Pledgor on the applicable Collateral
Account. Without limiting the foregoing, the Borrower and each Pledgor on the
Collateral Account acknowledges, consents and agrees that, pursuant to a control
agreement entered into between the Bank and the Securities Intermediary:

a)   The Securities Intermediary will comply with entitlement orders originated
by the Bank regarding any Collateral Account without further consent from the
Borrower or any Pledgor. The Securities Intermediary will treat all assets
credited to a Collateral Account, including money and credit balances, as
financial assets for purposes of Article 8 of the Uniform Commercial Code.   b)
  In order to enable the Borrower and any Pledgor on the applicable Collateral
Account to trade financial assets that are from time to time credited to a
Collateral Account, the Securities Intermediary may comply with entitlement
orders originated by the Borrower or any Pledgor on the applicable Collateral
Account (or if so agreed by the Bank, by an investment adviser designated by the
Borrower or any Pledgor on the applicable Collateral Account and acceptable to
the Bank and the Securities Intermediary) regarding the Collateral Account, but
only until the time that the Bank notifies the Securities Intermediary, that the
Bank is asserting exclusive control over the Collateral Account. After the
Securities Intermediary has received a notice of exclusive control and has had a
reasonable opportunity to comply, it will no longer comply with entitlement
orders originated by the Borrower or any Pledgor (or by any investment adviser
designated by the Borrower or any Pledgor) concerning the Collateral Account.
Notwithstanding the foregoing, however, and irrespective of whether it has
received any notice of exclusive control, the Securities Intermediary will not
comply with any entitlement order originated by the Borrower or any Pledgor (or
by any investment adviser designated by the Borrower or any Pledgor) to withdraw
any financial assets from a Collateral Account or to pay any money, free credit
balance or other amount owing on a Collateral Account (other than cash
withdrawals and payments not exceeding the “Withdrawal Limit” as contemplated in
Section 8 (g)) without the prior consent of the Bank.

10. Remedies

a)   If any of the following events (each, an “Event”) occurs:

  (i)   the Borrower fails to pay any amount due under this Agreement;     (ii)
  the Borrower and/or any other relevant Loan Party fails to maintain sufficient
Collateral in a Collateral Account or any Guarantor fails to maintain collateral
as required under its Guaranty Agreement;     (iii)   the Borrower or any other
Loan Party breaches or fails to perform any other covenant, agreement, term or
condition that is applicable to it under this Agreement or any related
agreement, or any representation or other statement of the Borrower (or any Loan
Party) in this Agreement or in any related agreement is incorrect in any
material respect when made or deemed made;

9



--------------------------------------------------------------------------------



 



(LOGO) [w52124w5212400.gif]   (ACOUNTC NO) [w52124w5212405.gif]

  (iv)   the Borrower or any other Loan Party dies or is declared (by
appropriate authority) incompetent or of unsound mind or is indicted or
convicted of any crime or, if not an individual, ceases to exist;     (v)   any
voluntary or involuntary proceeding for bankruptcy, reorganization, dissolution
or liquidation or similar action is commenced by or against the Borrower or any
other Loan Party, or a trustee in bankruptcy, receiver, conservator or
rehabilitator is appointed, or an assignment for the benefit of creditors is
made, with respect to the Borrower or any other Loan Party or its property;    
(vi)   the Borrower or any Loan Party is insolvent, unable to pay its debts as
they fall due, stops, suspends or threatens to stop or suspend payment of all or
a material part of its debts, begins negotiations or takes any proceeding or
other step with a view to readjustment, rescheduling or deferral of all or any
part of its indebtedness, which it would or might otherwise be unable to pay
when due, or proposes or makes a general assignment or an arrangement or
composition with or for the benefit of its creditors;     (vii)   a Collateral
Account (or any account in which collateral provided by a Loan Party is
maintained) or any portion thereof is terminated, attached or subjected to a
levy;     (viii)   the Borrower or any Loan Party fails to provide promptly all
financial and other information as the Bank may request from time to time;    
(ix)   any indebtedness of the Borrower or any other Loan Party in respect of
borrowed money (including indebtedness guar antied by the Borrower or any other
Loan Party) or in respect of any swap, forward, cap, floor, collar, option or
other derivative transaction, repurchase or similar transaction or any
combination of these transactions is not paid when due, or any event or
condition causes the indebtedness to become, or permits the holder to declare
the indebtedness to be, due and payable prior to its stated maturity;     (x)  
final judgment for the payment of money is rendered against Client (or any Loan
Party) and within thirty days from the entry of judgment has not been discharged
or stayed pending appeal or has not been discharged within thirty days from the
entry of a final order of affirmance on appeal;     (xi)   any legal proceeding
is instituted or any other event occurrs or condition exists that in the Bank’s
judgment calls into question (A) the validity or binding effect of this
Agreement or any related agreement or any of the Borrower’s (or any other Loan
Party’s) obligations under this Agreement or under any related agreement or
(B) the ability of the Borrower (or any Loan Party) to perform its obligations
under this Agreement, or under any related agreement; or     (xii)   the Bank
otherwise deems itself or its security interest in the Collateral insecure or
the Bank believes in good faith that the prospect of payment or other
performance by any Loan Party is impaired.

then, the Credit Line Obligations will become immediately due and payable
(without demand) and the Bank may, in its sole and absolute discretion,
liquidate, withdraw or sell all or any part of the Collateral and apply the
same, as well as the proceeds of any liquidation or sale, to any amounts owed to
the Bank, including any applicable Breakage Costs and Breakage Fee. The Bank
will not be liable to any Loan Party in any way for any adverse consequences
(for tax effect or otherwise) resulting from the liquidation of appreciated
Collateral. Without limiting the generality of the foregoing, the sale may be
made in the Bank’s sole and absolute discretion by public sale on any exchange
or market where business is then usually transacted or by private sale, and the
Bank may purchase at any public or private sale. Any Collateral that may decline
speedily in value or that customarily is sold on a recognized exchange or market
may be sold without providing any Loan Party with prior notice of the sale. Each
Loan Party agrees that, for all other Collateral, two calendar days notice to
the Loan Party, sent to its last address shown in the Bank’s account records,
will be deemed reasonable notice of the time and place of any public sale or
time after which any private sale or other disposition of the Collateral may
occur. Any amounts due and not paid on any Advance following a Event will bear
interest from the day following the Event until fully paid at a rate per annum
equal to the interest rate applicable to the Advance immediately prior to the
Event plus 2.00%. In addition to the Bank’s rights under this Agreement, the
Bank will have the right to exercise any one or more of the rights and remedies
of a secured creditor under the Utah Uniform Commercial Code, as then in effect.

b)   Nothing contained in this Section 10 will limit the right of the Bank to
demand full or partial payment of the Credit Line Obligations, in its sole and
absolute discretion and without cause, at any time.   c)   All rights and
remedies of the Bank under this Agreement are cumulative and are in addition to
all other rights and remedies that the Bank may have at law or equity or under
any other contract or other writing for the enforcement of the security interest
herein or the collection of any amount due under this Agreement.   d)   Any
non-exercise of rights, remedies and powers by the Bank under this Agreement and
the other documents delivered in connection with this Agreement shall not be
construed as a waiver of any rights, remedies and powers. The Bank fully
reserves its rights to invoke any of its rights, remedies and powers at any time
it may deem appropriate.

11. Representations, Warranties and Covenants by the Loan Parties.
Each Borrower and each other Loan Party (if applicable) makes the following
representations, warranties and covenants (and each Borrower will be deemed to
have repeated each representation and warrany each time a Borrower requests an
Advance) to the Bank:

a)   Except for the Bank’s rights under this Agreement and the rights of the
Securities Intermediary under any account agreement, the Borrower and each
relevant Pledgor owns the Collateral, free of any interest or lien in favor of
any third party and free of any impediment to transfer;   b)   Each Loan Party:
(i) if a natural Person, is of the age of majority; (ii) is authorized to
execute and deliver this Agreement and to perform its obligations under this
Agreement and any related agreement; (iii) is not an employee benefit plan, as
that term is defined by the Employee Retirement income Security Act of 1974, or
an Individual Retirement Credit Line Account (and none of the Collateral is an
asset of a plan or account); and (iv) unless the Loan Party advises the Bank to
the contrary, in writing, and provides the Bank with a letter of approval, where
required, from its employer, is not an employee or member of any exchange or of
any corporation or firm engaged in the business of dealing, either as a broker
or as principal, in securities, bills of exchange, acceptances or other forms of
commercial paper;   c)   Neither the Borrower nor any Pledgor on the Collateral
Account will pledge the Collateral or grant a security interest in the
Collateral to



10



--------------------------------------------------------------------------------



 



(LOGO) [w52124w5212400.gif]   (ACCOUNT NO) [w52124w5212405.gif]

    any party ether than the Bank or the Securities Intermediary, or permit the
Collateral to become subject to any liens or encumbrances (other than those of
the Bank and the Securities Intermediary), during the term of this Agreement;  
d)   Each Loan Party is not in default under any material contract, judgment,
decree or order to which it is a party or by which it or its properties may be
bound; and   e)   Each Loan Party has duly filed all tax and information returns
required to be filed and has paid all taxes, fees, assessments and other
governmental charges or levies that have become due and payable, except to the
extent such taxes or other charges are being contested in good faith and are
adequately reserved against in accordance with GAAP.

12. Indemnification; Limitation on Liability of the Bank and the Securities
Intermediary.
Borrower agrees to indemnify and hold harmless the Bank and the Securities
Intermediary, their affiliates and their respective directors, officers, agents
and employees against any and all claims, causes of action, liabilities,
lawsuits, demands and damages, for example, any and all court costs and
reasonable attorneys fees, in any way relating to or arising out of or in
connection with this Agreement, except to the extent caused by the Bank’s or
Securities Intermediary’s breach of its obligations under this Agreement.
Neither the Bank nor the Securities Intermediary will be liable to any party for
any consequential damages arising out of any act or omission by either of them
with respect to this Agreement or any Advance or Collateral Account.
13. Acceptance of Application and Agreement; Applicable Law
THIS APPLICATION AND AGREEMENT WILL BE RECEIVED AND ACCEPTED BY BANK IN THE
STATE OF UTAH, OR IF THIS APPLICATION AND AGREEMENT IS DELIVERED TO BANK’S
AGENT, UBS FINANCIAL SERVICES INC., IT WILL BE RECEIVED AND ACCEPTED WHEN
RECEIVED BY UBS FINANCIAL SERVICES INC.’S UNDERWRITING DEPARTMENT. DELIVERY OF
THE APPLICATION AND AGREEMENT TO THE BORROWER’S FINANCIAL ADVISOR AT UBS
FINANCIAL SERVICES INC. WILL NOT BE CONSIDERED RECEIPT OR ACCEPTANCE BY BANK.
ALL DECISIONS MADE BY BANK REGARDING THE CREDIT LINE WILL BE MADE IN UTAH.
THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF UTAH APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY
IN THE STATE OF UTAH AND, IN CONNECTION WITH THE CHOICE OF LAW GOVERNING
INTEREST, THE FEDERAL LAWS OF THE UNITED STATES.
14. Assignment
This Agreement may not be assigned by the Borrower without the prior written
consent of the Bank. This Agreement will be binding upon and inure to the
benefit of the heirs, successors and permitted assigns of the Borrower. The Bank
may assign this Agreement, and this Agreement will inure to the benefit of the
Bank’s successors and assigns.
15. Amendment
This Agreement may be amended only by the Bank at any time by sending written
notice, signed by an authorized officer of the Bank, of an amendment to the
Borrower. The amendment shall be effective as of the date established by the
Bank. This Agreement may not be amended orally. The Borrower or the Bank may
waive compliance with any provision of this Agreement, but any waiver must be in
writing and will not be deemed to be a waiver of any other provision of this
Agreement.
16. Severability
If any provision of this Agreement is held to be invalid, illegal, void or
unenforceable, by reason of any law, rule, and administrative order or judicial
or arbitral decision, the determination will not affect the validity of the
remaining provisions of this Agreement.
17. Choice of Forum; Waiver of Jury Trial

a)   ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY JUDGMENT ENTERED BY
ANY COURT REGARDING THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT WILL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE THIRD JUDICIAL
DISTRICT COURT FOR THE STATE OF UTAH OR IN THE UNITED STATES DISTRICT COURT FOR
THE STATE OF UTAH. EACH OF THE LOAN PARTIES IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE THIRD JUDICIAL DISTRICT COURT FOR THE STATE OF
UTAH AND OF THE UNITED STATES DISTRICT COURT FOR THE STATE OF UTAH FOR THE
PURPOSE OF ANY SUCH ACTION OR PROCEEDING AS SET FORTH ABOVE AND IRREVOCABLY
AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH
ACTION OR PROCEEDING. EACH OF THE LOAN PARTIES IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE NOW OR IN THE
FUTURE TO THE LAYING OF VENUE OF ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH ACTION OR PROCEEDING
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.   b)   EACH OF THE LOAN PARTIES (FOR
ITSELF, ANYONE CLAIMING THROUGH IT OR IN ITS NAME, AND ON BEHALF OF ITS EQUITY
HOLDERS) IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY REGARDING
ANY CLAIM BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.   c)   Any arbitration proceeding between the
Borrower (or any other Loan Party) and the Securities Intermediary, regardless
of whether or not based on circumstances related to any court proceedings
between the Bank and the Borrower (or the other Loan Party), will not provide a
basis for any stay of the court proceedings.   d)   Nothing in this Section 17
will be deemed to alter any agreement to arbitrate any controversies which may
arise between the Borrower (or any other Loan Party) and UBS Financial Services
Inc. or its predecessors, and any claims between the Borrower or the Loan Party,
as applicable, and UBS Financial Services Inc. or its employees (whether or not
they have acted as agents of the the Bank) will be arbitrated as provided in any
agreement between the Borrower or the Loan Party, as applicable, and UBS
Financial Services Inc.

11



--------------------------------------------------------------------------------



 



(USB LOGO) [w52124w5212400.gif]   (USB FINANCIAL SERVICES INC.)
[w52124w5212413.gif]

18.   State Specific Provisions and Disclosures   a)   For residents of Ohio:

The Ohio laws against discrimination require that all creditors make credit
equally available to all creditworthy customers, and that credit reporting
agencies maintain separate credit histories on each individual upon request. The
Ohio civil rights commission administers compliance with this law.   b)   For
residents of Oregon:

NOTICE TO BORROWER: DO NOT SIGN THIS AGREEMENT BEFORE YOU READ IT. THIS
AGREEMENT PROVIDES FOR THE PAYMENT OF A PENALTY IF YOU WISH TO REPAY A FIXED
RATE ADVANCE PRIOR TO THE DATE PROVIDED FOR REPAYMENT IN THE AGREEMENT.   c)  
For residents of Vermont:

NOTICE TO BORROWER: THE ADVANCES MADE UNDER THIS AGREEMENT ARE DEMAND LOANS AND
SO MAY BE COLLECTED BY THE LENDER AT ANY TIME. A NEW LOAN MUTUALLY AGREED UPON
AND SUBSEQUENTLY ISSUED MAY CARRY A HIGHER OR LOWER RATE OF INTEREST.      
NOTICE TO JOINT BORROWER: YOUR SIGNATURE ON THE AGREEMENT MEANS THAT YOU ARE
EQUALLY LIABLE FOR REPAYMENT OF THIS LOAN. IF THE BORROWER DOES NOT PAY, THE
LENDER HAS A LEGAL RIGHT TO COLLECT FROM YOU.   d)   For residents of
California:

  (i)   Any person, whether married, unmarried, or separated, may apply for
separate credit.     (ii)   As required by law, you are notified that a negative
credit report reflecting on your credit record may be submitted to a credit
reporting agency if you fail to fulfill the terms of your credit obligations.  
  (iii)   The Borrower will notify the Bank, within a reasonable time, of any
change in the Borrower’s name, address, or employment.     (iv)   The Borrower
will not attempt to obtain any Advance if the Borrower knows that the Borrower’s
credit privileges under the Credit Line have been terminated or suspended.    
(v)   The Borrower will notify the Bank by telephone, telegraph, letter, or any
other reasonable means that an unauthorized use of the Credit Line has occurred
or may occur as the result of the loss or theft of a credit card or other
instrument identifying the Credit Line, within a reasonable time after the
Borrower’s discovery of the loss or theft, and will reasonably assist the Bank
in determining the facts and circumstances relating to any unauthorized use of
the Credit Line.

19.   Account Agreement   Each Loan Party acknowledges and agrees that this
Agreement supplements their account agreement(s) with the Securities
Intermediary relating to the Collateral Account and, if applicable, any related
account management agreement(s) between the Loan Party and the Securities
Intermediary. In the event of a conflict between the terms of this Agreement and
any other agreement between the Loan Party and the Securities Intermediary, the
terms of this Agreement will prevail.   20.   Notices   Unless otherwise
required by law, all notices to a Loan Party may be oral or in writing, in the
Bank’s discretion, and if in writing, delivered or mailed by the United States
mail, or by overnight carrier or by telecopy to the address of the Loan Party
shown on the records of the Bank. Each Loan Party agrees to send notices to the
Bank, in writing, at such address as provided by the Bank from time to time.

12



--------------------------------------------------------------------------------



 



(USB LOGO) [w52124w5212400.gif]   (USB FINANCIAL SERVICES INC. LOGO)
[w52124w5212413.gif]

Schedule I to UBS Bank USA Credit Line Agreement
Schedule of Percentage Spreads Over LIBOR

          Aggregate Approved Amount   Spread Over LIBOR  
$250,000 to $499,999
    2.750 %
$500,000 to $999,999
    1.750 %
$1,000,000 to $4,999,999
    1.500 %
$5,000,000 and over
    1.250 %

Schedule II to UBS Bank USA Credit Line Agreement
Schedule of Percentage Spreads Over Prime

          Outstanding Amount under Credit Line   Spread Over Prime  
$0 to $24,999
    3.125 %
$25,000 to $49,999
    2.625 %
$50,000 to $74,999
    2.125 %
$75,000 to $99,999
    1.625 %
$100,000 to $249,999
    1.375 %

NOTICE TO CO-SIGNER (Traduccion en Ingles Se Requiere Por La Ley)
You are being asked to guarantee this debt. Think carefully before you do. If
the borrower doesn’t pay the debt, you will have to. Be sure you can afford to
pay if you have to, and that you want to accept this responsibility.
You may have to pay to the full amount of the debt if the borrower does not pay.
You may also have to pay late fees or collection costs, which increase this
amount.
The creditor can collect this debt from you without first trying to collect from
the borrower. The creditor can use the same collection methods against you that
can be used against the borrower, such as suing you, garnishing your wages, etc.
If this debt is ever in default, that fact may become a part of your credit
record.
This notice is not the contract that makes you liable for the debt.
AVISO PARA EL FIADOR (Spanish Translation Required By Law)
Se le esta pidiendo que garantice esta deuda. Pienselo con cuidado antes de
ponerse de acuerdo. Si la persona que ha pedido este prestamo no paga la deuda,
usted tendra que pagarla. Este seguro de que usted podra pagar si sea obligado a
pagarla y de que usted desea aceptar la responsabilidad.
Si la persona que ha pedido el prestamo no paga la deuda, es posible que usted
tenga que pagar la suma total de la deuda, mas los cargos por tardarse en el
pago o el costo de cobranza, lo cual aumenta el total de esta suma.
El acreedor (financiero) puede cobrarle a usted sin, primeramente, tratar de
cobrarle al deudor. Los mismos metodos de cobranza que pueden usarse contra el
deudor, podran usarse contra usted, tales como presentar una demanda en corte,
quitar parte de su sueldo, etc. Si alguna vez no se cumpla con ia obligacion de
pagar esta deuda, se puede incluir esa informacion en la historia de credito de
usted.
Este aviso no es el contrato mismo en que se le echa a usted la responsabilidad
de la deuda.

13



--------------------------------------------------------------------------------



 



UBS Bank USA

      (USB LOGO) [w52124w5212400.gif]   HP

CREDIT LINE SUPPLEMENTAL CORPORATE RESOLUTIONS (LENDING)

      Variable Credit Line Account Title (if applicable)
SUCAMPO PHARMACEUTICALS, INC.
Fixed Credit Line Account Title (if applicable)   (ACCOUNT NUMBER)
[w52124w5212407.gif]

 
The undersigned certifies that I am the Secretary or an Assistant Secretary of
the Corporation indicated under the signature line below (the “Corporation”) and
that the Corporation is a duly organized and validly existing corporation in
good standing in the jurisdiction of its incorporation. The following
resolutions were duly adopted by the Board of Directors at a duly called meeting
or by unanimous written consent of the Board of Directors.
WHEREAS, the Corporation seeks to benefit (directly or indirectly) from the
opening and maintaining of one or more loan accounts at UBS Bank USA, and/or its
successor firms, subsidiaries, affiliates, and any third party service providers
(collectively, “UBS Bank USA”), on its own behalf or a related person or entity.
NOW, THEREFORE, BE IT RESOLVED THAT:

1)   The Corporation is authorized to:

  (a)   enter into a Credit Line Agreement with UBS Bank USA under which UBS
Bank USA will establish one or more loan accounts for the benefit of the
Corporation (the “Credit Line Agreement”);     (b)   enter into a Credit Line
Guaranty Agreement for the benefit of UBS Bank USA under which the Corporation
will become liable to UBS Bank USA for the obligations of the third party named
below, arising under or in connection with the third party’s Credit Line
Agreement with UBS Bank USA; and     (c)   enter into any other agreements or
documents in connection with the Credit Line Agreement and/or the Credit Line
Guaranty Agreement.

2)   The Corporation is authorized to:

  (a)   use any loan accounts established under the Credit Line Agreement to
borrow and/or obtain credit from time to time from UBS Bank USA;     (b)  
guaranty the obligations of others to UBS Bank USA, in United States dollars or
any foreign currency; and     (c)   pledge, mortgage, assign or subject to a
security interest or lien any property of any sort of the Corporation as
security for any liability of the Corporation.

3)   Each of the corporate officers named in the signature area below (each,
together with persons designated under resolution number 4 below an “Authorized
Person”) is authorized individually, without counter signature or co-signature,
to act on behalf of the Corporation to:

  (a)   enter into the Credit Line Agreement, establish loan accounts and pledge
the Corporation’s assets as collateral under the Credit Line Agreement or any
related agreement as applicable;     (b)   enter into the Credit Line Guaranty
Agreement, assume all liabilities and pledge the Corporation’s assets as
collateral under the Credit Line Agreement or Guaranty Agreement or any other
related agreement, as applicable;     (c)   execute and deliver on behalf of the
Corporation any and all relevant documents, and to deal with UBS Bank USA in
connection with the Credit Line Agreement, loan and collateral accounts, Credit
Line Guaranty Agreement and any related agreement, with no limits as to amount;
    (d)   obtain all services that UBS Bank USA offers, including the services
set forth in these resolutions;     (e)   bind the Corporation in respect of any
agreements entered into with UBS Bank USA; and     (f)   take any other actions
on behalf of the Corporation necessary or appropriate to carry out the intent of
these resolutions.

4)   Each of the Authorized Persons acting as specified in these resolutions is
authorized to appoint one or more attorneys-in-fact or agents to act on behalf
of the Corporation in the same capacity as set forth in these resolutions, and
is authorized to execute and deliver to UBS Bank USA any powers of attorney or
other documents to effect or evidence the appointment.   5)   UBS Bank USA is
authorized, but not obligated, to deal with each Authorized Person individually,
as follows, subject to the Corporation having completed documentation relating
to the relevant products and services, and subject to UBS Bank USA policy and
practice as in effect from time to time:

  (a)   to accept all instructions of any nature in connection with any loan
account or collateral account given verbally, in writing, or by electronic
communication by him or her on behalf of the Corporation, as the action of the
Corporation without limit or further inquiry as to his or her authority or the
validity or legality of the actions under any and all laws, rules and
regulations applicable to the Corporation and the conduct of its business and
affairs;

( BAR CODE) [w52124w5212406.gif]

              1 of 2    

 



--------------------------------------------------------------------------------



 



(UBS) [w52124w5212400.gif]

          (ACCOUNT NUMBER) [w52124w5212408.gif]

  (b)   to extend loans in connection with the loan accounts or-other credit
facility for the Corporation; and     (c)   to act, in effecting any of the
transactions, upon instructions contained in any message received by it,
transmitted by any form or agency or communication, which UBS Bank USA believes
in good faith to have been originated by an Authorized Person acting as
specified in these resolutions.

6)   Any borrowing made from time to time on behalf of the Corporation with UBS
Bank USA is ratified, confirmed and approved.   7)   UBS Bank USA is authorized
to rely upon the authority conferred by these resolutions until UBS Bank USA
receives a certified copy of resolutions of the Corporation’s Board of Directors
revoking or modifying these resolutions. In the event that UBS Bank USA, for any
reason, is uncertain as to the continuing effectiveness of the authority
conferred by these resolutions or any other resolutions of the Corporation, UBS
Bank USA will be indemnified against and held harmless from any claims, demands,
expenses, loss or damage, including legal fees and costs, resulting from or
arising out of its refraining from taking any action.   8)   In consideration of
UBS Bank USA acting in reliance upon these resolutions, it shall be fully
protected in acting and the Corporation agrees to indemnify and save harmless
UBS Bank USA from and against any and all loss, damage, liability, claims and
expenses arising by reason of its acting in reliance upon these resolutions.  
9)   The Secretary or an Assistant Secretary of the Corporation is authorized
and directed to certify to UBS Bank USA:

  (a)   that these resolutions have been duly adopted, are in full force and
effect and are in accordance with the provisions of applicable law and
regulation and the charter and by-laws of the Corporation;     (b)   the
identities of the Authorized Persons and, from time to time in the future any
changes that may occur in the identities of the Authorized Persons as the
changes are made, and     (c)   that UBS Bank USA will be fully protected in
relying on the certifications of the Secretary or an Assistant Secretary and
will be indemnified and saved harmless from any and all loss, damage, liability,
claims and expenses resulting from honoring the signature of any Authorized
Person certified or refusing to honor any signature not certified.

10)   I certify that there is no provision in the charter or by-laws of the
Corporation limiting the power of the Board of Directors to adopt these
resolutions and that these resolutions are in the conformity with the provisions
of the charter and by-laws, neither of which requires or provides for any vote
or consent of other than the Board of Directors to authorize the adoption of
these resolutions.   11)   I further certify that the persons listed below are
duly elected or appointed qualified officers of the Corporation, hold in the
Corporation the respective positions indicated above and that set forth opposite
each respective name is the true and correct signature of the person.   12)  
This Supplemental Corporate Resolutions Form shall inure to the benefit of UBS
Bank USA and the benefit of any successor corporations or firms, and of the
assigns of UBS Bank USA and/or any successor corporations or firms.

     
 
  /s/ KEI TOLLIVER
 
   
 
       (Signature of Secretary or Assistant Secretary)      DATE
 
   
 
  KEI TOLLIVER, SECRETARY
 
   
 
  (Print Name of Secretary or Assistant Secretary, as applicable)

PLEASE COMPLETE THE FOLLOWING INFORMATION:
Name of Corporation: SUCAMPO PHARMACEUTICALS, INC.
Jurisdiction where Corporation is organized: DELAWARE
Name of third-party whose Credit Line Agreement is being guaranteed (if
applicable):
                                        
Corporate Officers Designated as “Authorized Persons” to act on behalf of the
Corporation (AT LEAST TWO SHOULD BE DESIGNATED) please sign below:

         
MARIAM MORRIS, CFO OF SUCAMPO PHARMACEUTICALS, INC
  /s/ MARIAM MORRIS    
 
       
(Print Name and Title of Officer)
  (Signature of Officer)    
 
       
 
       
(Print Name and Title of Officer)
  (Signature of Officer)    
 
       
RYUJI UENO, CEO OF SUCAMPO PHARMACEUTICALS, INC
  /s/ RYUJI UENO    
 
       
(Print Name and Title of Officer)
  (Signature of Officer)    

              2 of 2    

 



--------------------------------------------------------------------------------



 



(UBS) [w52124w5212400.gif]
(ACCOUNT NUMBER) [w52124w5212409.gif]
UBS Bank USA Know Your Customer:
Appropriateness and Client Verification

              List all Borrower names below:   List all Guarantor names below:
1)
  SUCAMPO PHARMACEUTICALS, INC   1)   SUCAMPO PHARMACEUTICALS, INC  
2)
      2)    
 
             
3)
      3)    
 
           

In connection with the loan (the “Loan”) to be offered by UBS Bank USA (the
“Bank”) to the Borrower(s) described above (together with the Guarantor(s), the
“Clients”) and the guaranty (the “Guaranty”) to be executed by the Guarantor(s)
in favor of the Bank, we hereby represent and warrant as follows:

1.   Client Disclosure. The terms and conditions of, as applicable, the Loan
and/or the Guaranty have been explained to the Clients including the following:

  •   The Bank can “demand” repayment of the Loan at any time.     •   All
“advances” under the Loan are subject to the Loan meeting the Bank’s collateral
value and other requirements.     •   If the Loan is a Fixed-Rate Loan, the
Borrower(s) will be assessed a prepayment fee in the event all or a portion of
the Loan is paid prior to maturity (whether as a result of voluntary prepayment,
demand or otherwise).     •   If the Loan is a non-purpose Loan, the proceeds of
the Loan may not be used (directly or indirectly) to purchase or carry
securities, including margin stock.     •   If the value of the pledged
collateral falls below the Bank’s maintenance requirements, the Bank may require
the Client to deposit additional collateral and/or sell the pledged collateral
to repay the Loan.

2.   Review. The request for an extension of credit has been reviewed for
appropriateness by a Series 8 registered manager of UBS Financial Services.   3.
  Accurate Information. To the best of our knowledge, the information regarding
the Client contained in the Loan and/or Guaranty agreement and furnished to the
Bank in connection with the Loan and/or Guaranty is true and complete in all
material respects.   4.   Original Documentation. To the extent we had
possession of and forwarded the documents executed in connection with the Loan
and/or Guaranty to the Bank, we confirm that all such documents contain original
and authentic signatures of the Client. All original, signed Loan documents we
received have been forwarded to the Bank or its agents, and we have not retained
any such original documents.   5.   Client Residence. We further confirm that
the Client resides at the address reflected in UBS Financial Services Inc.’s
records,   6.   Non-Purpose Loans. To the extent that the Loan is a non-purpose
Loan and the proceeds are deposited into an account with us, we will monitor the
use of such proceeds to ensure they are not used by the Client to purchase or
carry margin stock (including, without limitation, payment of debit balances, if
any, in the Client’s account(s) with us).   7.   Security Interest. We
understand that the Bank has been granted a first-priority security interest in,
and has control over, the “Securities Account(s)” to be referenced in the
Guarantee agreement(s) entered into in connection with the Loan, and we have
received a copy of such Guaranty agreement(s).

                 
Name:
  /s/ HOWARD L. McMILLAN   Signature:   /s/ HOWARD L. McMILLAN   Date: 2-26-08
 
               
 
  Financial Advisor            
 
               
Name:
  RICHARD N LEISHMAN   Signature:   /s/ RICHARD N LEISHMAN   Date: 2/26/08
 
               
 
  ASSOCIATE DIRECTOR
ADMINISTRATIVE MANAGER
Series 8 Registered Manager            

      (BAR CODE) [w52124w5212410.gif]    

 



--------------------------------------------------------------------------------



 



     
(BAR CODE) [w52124w5212411.gif]
  FR U-1
OMB No. 7100-0115
Approval expires March 31, 2008

BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
Statement of Purpose for an Extension of Credit Secured by Margin Stock
(Federal Reserve Form U-1)
UBS BANK USA
Name of Bank
This report is required by law (15 U.S.C. §§78g and 78w; 12 CFR 221).
The Federal Reserve may not conduct or sponsor, and an organization (or a
person) is not required to respond to, a collection of information unless it
displays a currently valid OMB control number.
Public reporting burden for this collection of information is estimated to
average 10 minutes per response, including the time to gather and maintain data
in the required form and to review instructions and complete the information
collection. Send comments regarding this burden estimated or any other aspect of
this collection of information, including suggestions for reducing this burden
to: Secretary, Board of Governors of the Federal Reserve System, 20th and C
Streets, N.W., Washington, DC 20551; and to the Office of Management and Budget,
Paperwork Reduction Project (7100-0011), Washington, DC 20503.
Instructions
1. This form must be completed when a bank extends credit in excess of $100,000
secured directly or indirectly, in whole or in part, by any margin stock.
2. The term “margin stock” is defined in Regulation U (12 CFR 221) and includes,
principally: (1) stocks that are registered on a national securities exchange;
(2) debt securities (bonds) that are convertible into margin stocks; (3) any
over-the-counter security designated as qualified for trading in the National
Market System under a designation plan approved by the Securities and Exchange
Commission (NMS security); and (4) shares of most mutual funds, unless 95 per
cent of the assets of the fund are continuously invested in U.S. government,
agency, state, or municipal obligations.
3. Please print or type (if space is inadequate, attach separate sheet).
Part I To be completed by borrower(s)

     
1. What is the amount of the credit being extended?
  Maximum available credit as determined by UBS Bank USA from time to time
based, in part, on the value of the securities pledged as collateral for the
credit facility.
 
   

2. Will any part of this credit be used to purchase or carry margin stock?
     o Yes      þ No
If the answer is “no,” describe the specific purpose of the credit. The UBS
Credit Line proceeds will only be used for legally permissible purposes,
including personal, household, family or business purposes; but no portion of
the UBS Credit Line proceeds will be used to purchase, trade or carry
securities, or to repay debt incurred to purchase, trade or carry securities.
I (We) have read this form and certify that to the best of my (our) knowledge
and belief the information given is true, accurate, and complete, and that the
margin stock and any other securities collateralizing this credit are authentic,
genuine, unaltered, and not stolen, forged, or counterfeit.

             
Signed:
      Signed:      
/s/ MARIAM MORRIS
  2/19/08   /s/ RYUJI UENO   2/19/08
 
           
Borrower’s signature
  Date   Borrower’s signature   Date
 
           
MARIAM MORRIS, CFO
      RYUJI UENO, CEO          
Print or type name
      Print or type name    

This form should not be signed if blank.
A borrower who falsely certifies the purpose of a credit on this form or
otherwise willfully or intentionally evades the provisions of Regulation U will
also violate Federal Reserve Regulation X, “Borrowers of Securities Credit.”

      (BAR CODE) [w52124w5212412.gif]    

 